Exhibit 10.23

FOSTER WHEELER AG OMNIBUS INCENTIVE PLAN

Employee Restricted Stock Unit Award Agreement

 

Name of Participant:     Grant Date:   [March    , 2013]   Number of Restricted
Stock Units Awarded:    

Pursuant to the Foster Wheeler AG Omnibus Incentive Plan (the “Plan”), a copy of
which has been delivered to you, along with a prospectus describing the material
terms of the Plan, and in accordance with the terms and conditions of the Plan
and your agreement to such additional terms, conditions and restrictions as are
set forth below, you have been granted as of the date set forth above a
Restricted Stock Unit Award (the “Restricted Stock Unit Award” or “Award”),
meaning the right to receive registered shares of Foster Wheeler AG (the
“Company”) on the terms and conditions set forth herein. Unless otherwise
defined in this Restricted Stock Unit Award Agreement (this “Agreement”)
(including, for the avoidance of doubt, definition by incorporation through
Section 2 of this Agreement), the terms used in this Agreement shall have the
meanings defined in the Plan.

You must accept this Restricted Stock Unit Award by responding to the cover
e-mail to which this Award is attached in accordance with the instructions
contained in the e-mail. If you do not accept this Award, you will have no
further rights or obligations under this Agreement, and will not be eligible to
receive any other grants in lieu of this Award. However, failing to accept this
Award will not affect any other grants you may have previously received, or may
receive in the future, under the Plan.

If you accept this Award, you will be bound by and agree to all terms of this
Agreement. In addition, you acknowledge that your rights to any Shares
underlying this Award vest only as you provide services to the Company or its
Affiliates over time, that the grant of this Award is not as consideration for
services you rendered to the Company or its Affiliates prior to the Grant Date,
and that nothing in this Agreement or the documents attached or provided
herewith confers upon you any right to continue your service relationship with
the Company or its Affiliates for any period of time, nor does it interfere in
any way with your right or the Company’s (or its Affiliates’) right to terminate
that relationship at any time, for any reason, with or without cause.

1. Grant and Acceptance of Restricted Stock Unit Award. Subject to the terms and
conditions of this Agreement and the Plan (the terms of which are incorporated
herein by reference) and effective as of the date set forth above, the Company
hereby grants to you and you hereby accept the grant of the number of Restricted
Stock Units (the “Units”) set forth above. Units will be settled only in Shares
of the Company on a one Share for one Unit basis, rounded up or down to the
nearest whole Share, and not in cash.

2. Relation of Restricted Stock Unit Award to Other Agreement(s). As an express
condition to acceptance of this Restricted Stock Unit Award, subject to the
special exception provided under Section 3(g) of this Agreement (which governs a
Change in Control situation), you agree that:

(a) Except to the extent you are or subsequently become a party to an Other
Agreement (which, for the avoidance of doubt and for purposes of this Agreement,
is as defined in the Plan), the only vesting and lapse of forfeiture restriction
provisions that govern the Restricted Stock Unit Award under this Agreement are
set forth in Section 3 of this Agreement;



--------------------------------------------------------------------------------

(b) To the extent that the vesting and lapse of forfeiture restriction
provisions of this Agreement or the Plan’s terms are inconsistent with an Other
Agreement, the provisions of your Other Agreement shall govern and control,
subject to the special exception provided under Section 3(g) of this Agreement
(which governs a Change in Control situation); and

(c) Except as expressly provided in paragraph (b) above, the terms of any Other
Agreement shall in no way alter or amend, or provide additional rights or
benefits, under the Restricted Stock Unit Award governed by this Agreement.

3. Vesting; Termination; Assignment and Proxy; Payment of Par Value.

(a) General Vesting Rule. You will be issued Shares in settlement of the Units
only as you vest in the Units, meaning that the Units will be settled in whole
Shares on the day on which you vest in any portion of the Units (hereinafter
referred to as a “Vesting Date”). So long as you remain continuously employed by
the Company or any Affiliate through such Vesting Date(s), and except as
otherwise set forth in this Section 3, the Units shall vest and your right to
receive and retain the Shares in settlement of such Units will become
nonforfeitable in accordance with the following schedule:

(i) One-third of the Units shall vest on the first (1st) anniversary of the
Grant Date;

(ii) Another one-third of the Units shall vest on the second (2nd) anniversary
of the Grant Date; and

(iii) The remaining one-third of the Units shall vest on the third
(3rd) anniversary of the Grant Date.

(b) Termination as a Result of Death or Disability. In the event of your
termination of employment as a result of your death or Disability, any unvested
Units shall immediately vest as of the date of such termination for death or
Disability.

(c) Termination as a Result of Involuntary Termination or Resignation for Good
Reason. In the event of your termination of employment other than during a
Change in Control Period but as a result of your Involuntary Termination or
Resignation for Good Reason, all unvested Units shall be immediately be
forfeited; provided, however, that if you are a party to an Other Agreement and
such Other Agreement contains provisions regarding the vesting or forfeiture of
Units upon Involuntary Termination or Resignation for Good Reason other than
during a Change in Control Period (or the substantial equivalent thereof), the
unvested Units shall vest or be forfeited in accordance with the terms of your
Other Agreement.

(d) Termination as a Result of Retirement. In the event of your termination of
employment as a result of your Retirement (which, for the avoidance of doubt and
for purposes of this Agreement, is as defined in the Plan), any unvested Units
shall vest pro-rata as of the date of your termination due to Retirement based
on the following formula:

(i) the total number of Units, times

 

2



--------------------------------------------------------------------------------

(ii) a ratio, the numerator of which is the total number of months of employment
from the Grant Date to the end of the month in which the date of termination due
to Retirement occurs, and the denominator of which is thirty-six (36), rounded
to the nearest whole number; less

(iii) the total number of Units in which you have previously vested prior to
your date of Retirement.

The remaining portion of the unvested Units which are not accelerated for
vesting purposes shall be immediately forfeited.

Example: The following example is included merely for demonstrative purposes.

Ann is granted 1,000 Units on March 4, 2011. She will vest in her Units as
follows: (1) 333 Units on the 1st anniversary of the Grant Date, (2) 333 Units
on the 2nd anniversary of the Grant Date, and (3) 334 Units on the 3rd
anniversary of the Grant Date. Ann subsequently terminates her employment by
Retirement effective August 18, 2012.

As of August 18, 2012, Ann will immediately vest in additional unvested Units
equal to the amount of 167 (equal to 1,000 Units multiplied by 18 months of
employment divided by 36 reduced by 333 Units previously vested).

If your Restricted Stock Unit Award is subject to Section 409A, the Units in
which you are deemed by Section 409A to vest in any given calendar year as a
result of your becoming fully eligible for Retirement, regardless of whether you
have actually incurred a separation from service in that year, shall vest on
December 31 of that year and shall be settled upon the earlier of (A) your
separation from service as defined by Section 409A, or (B) a date of the
Company’s choosing between February 10 and March 10 of the calendar year
immediately after the year in which such Units were deemed to vest.

(e) Termination for Cause. In the event your employment is terminated for Cause,
all unvested Units and all Shares received in settlement of vested Units shall
expire immediately, be forfeited and considered null and void, and the
provisions of Section 4 of this Agreement shall control.

(f) Termination — General. In the event of your termination of employment other
than as a result of your death, Disability, Involuntary Termination, Resignation
for Good Reason, Retirement, or Cause, all unvested Units shall expire
immediately, be forfeited and considered null and void.

(g) Change in Control Acceleration. In the event of your termination of
employment during a Change in Control Period as a result of your Involuntary
Termination or Resignation for Good Reason, any unvested Units shall immediately
become fully vested, effective as of the date of such Involuntary Termination or
Resignation for Good Reason, provided, however, that if you are a party to an
Other Agreement and such Other Agreement contains provisions regarding the
vesting or forfeiture of Units upon Involuntary Termination or Resignation for
Good Reason during a Change in Control Period (or the substantial equivalent of
any of the foregoing) in a manner consistent with Article 18 of the Plan, the
unvested Units shall vest or be forfeited in accordance with the terms of your
Other Agreement. Notwithstanding the foregoing, in connection with a Change in
Control, you shall receive the greater of the benefits provided under Article 18
of the Plan or any such Other Agreement to which you are a party, without
duplication.

 

3



--------------------------------------------------------------------------------

(h) Other Termination Events. Notwithstanding anything to the contrary contained
in this Agreement, the Units will terminate and expire immediately upon the
occurrence of the circumstances set forth in Section 11.2 of the Plan, and the
provisions of Section 4 of this Agreement shall control.

(i) Forfeiture Price. In the event that any Shares previously issued to you in
settlement of the Units are required to be forfeited under this Agreement, then
the Company will have the right (but not the obligation) to repurchase any or
all of such forfeited Shares for $0.001 per Share. The Company will have ninety
(90) days from the date of any event giving rise to forfeiture under this
Agreement within which to effect a repurchase of any or all of the Shares
subject to such forfeiture conditions. The Company’s right to repurchase the
Shares under this paragraph (i) is assignable by the Company, in its sole
discretion, to an Affiliate or other party to whom such rights can be assigned
under the Applicable Laws.

(j) Assignment and Transfer. For the sole purpose of enabling electronic trading
of the awarded Shares on the NASDAQ Global Select Market, the awarded Shares
must be assigned and transferred to Cede & Co., the Nominee of the Depository
Trust Company, a US clearing agency. By signing this Agreement, you make such
assignment and transfer to Cede & Co., effective upon the date of delivery of
Shares under this Agreement. By signing this Agreement, you also (i) appoint the
Company’s Secretary and each of its Assistant Secretaries your proxy with the
right of substitution to make such assignment and transfer to Cede & Co. and
(ii) agree to execute and deliver any further documents as the Company or Cede &
Co. may require in order to effectuate such assignment and transfer to Cede &
Co., all with such assignment and transfer being effective upon the date of
delivery of Shares under this Agreement. For the avoidance of doubt, the
foregoing assignment and transfer will not adversely affect your beneficial
ownership of, or ability to trade, the awarded Shares.

(k) Exercise Notice. Swiss law requires the execution of an exercise notice for
Shares to issue out of the conditional capital of the Company. By signing this
Agreement, you appoint the Company’s Secretary and each of its Assistant
Secretaries your proxy with the right of substitution to execute and deliver an
exercise notice at or about the time you vest in the Units. The Company reserves
the right to require you to sign and deliver an exercise notice substantially in
the form attached hereto as Exhibit A, with it being understood that any payment
of par value will be in accordance with paragraph (l) of this Section 3.

(l) Payment of Par Value. Swiss law and the Company’s Articles of Association
require that par value be paid in cash to the Company for any Shares issued in
settlement of your Restricted Stock Unit Award if the Company does not have
treasury shares available on the date of delivery of such Shares. However, if
such cash payment is required, your employer has arranged with the Company to
make the payment on your behalf as part of your award. Accordingly, you yourself
will not have to make any such payment.

(m) Termination of Relationship. The Committee shall have the discretion to
determine whether your employment has been terminated as well as the date of
such termination of employment for purposes of this Restricted Stock Unit Award.

4. Forfeiture Events. In addition to the rights available to the Company under
Section 3(i) immediately above, upon the occurrence of any of the events set
forth in Section 11.2 of the Plan (a “Forfeiture Event”), you, without any
further action by the Company or you, shall forfeit, as of the first day of any
such Forfeiture Event:

(a) all rights and interest to these Units;

 

4



--------------------------------------------------------------------------------

(b) any Shares received in settlement of these Units then owned by you or by
another person for your benefit; and

(c) any and all profits realized by you, on an after-tax basis, pursuant to any
sales or transfer of any Shares received in settlement of these Units within the
six (6) month period prior to the date of such Forfeiture Event.

Additionally, the Company shall have the right to issue a stop transfer order
and other appropriate instructions and other documents implementing the
above-described forfeiture to its transfer agent, Cede & Co., the depository or
any of its nominees, and/or any other person with respect to these Units and the
Shares, and the Company further shall be entitled to reimbursement from you of
any fees and expenses (including attorneys’ fees) incurred by or on behalf of
the Company in enforcing the Company’s rights under this Section 4. By accepting
this Restricted Stock Unit Award, you hereby consent to a deduction from any
amounts the Company owes to you from time to time (including amounts owed to you
as compensation as well as any other amounts owed to you by the Company), to the
extent of any amounts that you owe to the Company under this Section 4. Whether
or not the Company elects to make any set-off in whole or in part, if the
Company does not recover by means of set-off the full amount you owe to the
Company, calculated as set forth above, you agree to pay immediately the unpaid
balance to the Company. You hereby grant the Company a proxy on your behalf, and
you hereby agree to execute any documents necessary or appropriate to carry out
the foregoing.

5. Form of Shares. The Company is authorized to issue registered shares in
certificated or uncertificated form and it may choose the form of issuance if
and when registered shares issue.

6. Changes in Company’s Capital Structure. Subject to any required action by the
Company’s Board and stockholders, as may be determined to be appropriate and
equitable by the Committee, to prevent dilution or enlargement of rights, the
Committee shall:

(a) adjust proportionately the number of Units for any increase or decrease in
the number of issued and outstanding registered shares resulting from a
subdivision or combination of such shares or the payment of a stock dividend or
any other increase or decrease in the number of such outstanding registered
shares of the Company effected without the receipt of consideration by the
Company;

(b) if the Company is a participating corporation in any merger or consolidation
and provided the Units are not terminated upon consummation of such merger or
consolidation, modify such Units to pertain to and apply to the securities or
other property to which a holder of the number of shares subject to the Units
would have been entitled upon such consummation; and

(c) for the avoidance of doubt, make any other adjustments, modifications,
replacements, or exchanges permitted by the Plan, including without limit, the
Plan’s Articles 18 and 19.

Notwithstanding anything to the contrary, any such actions taken by the
Committee shall be final, binding and conclusive.

 

5



--------------------------------------------------------------------------------

7. Tax Withholding Obligations. As a condition to receipt of Shares in
settlement of the Units, you acknowledge your obligation with respect to any tax
or similar withholding obligations that may arise in connection with receipt or
vesting of the Units and/or receipt of the Shares. Pursuant to Article 20 of the
Plan, you may satisfy withholding tax obligations through either (a) giving
instructions to a broker for the sale on the open market of a sufficient number
of Shares to pay the applicable withholding tax or (b) depositing with the
Company an amount of funds equal to the estimated withholding tax liability. If
you fail to satisfy such obligations in either of these ways, the Company may
require that the Shares otherwise scheduled to be delivered in settlement upon
vesting of the Units on any given date be forfeited. You understand that the
Company’s rights to ensure satisfaction of applicable withholding obligations
with respect to the settlement of Units may require planning on your part, in
advance of the expected Vesting Date(s) specified in Section 3 above. The
Company will not deliver any of the Shares until and unless you have made proper
provision for all applicable tax and similar withholding obligations.

8. US Tax Consequences. Below is a brief summary as of the date of this
Restricted Stock Unit Award of certain United States federal tax consequences of
the award of the Units and disposition of the Shares delivered in settlement of
the Units under the laws in effect as of the Grant Date. THIS SUMMARY IS
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD
CONSULT A TAX ADVISER BEFORE SETTLEMENT OF THIS RESTRICTED STOCK UNIT AWARD OR
DISPOSING OF THE SHARES ISSUED IN SETTLEMENT. There may be a regular federal
(and state) income tax liability when the Units vest on the Vesting Date(s). You
will be treated as having received compensation income (taxable at ordinary
income tax rates) equal to the current Fair Market Value of the Shares
underlying the Units on the date of vesting (i.e., when the forfeiture
provisions lapse). If Shares issued upon vesting of this Restricted Stock Unit
Award are held for at least one year, any gain realized on disposition of those
Shares will be treated as long-term capital gain for federal income tax
purposes. You are obligated as a condition of receiving this Restricted Stock
Unit Award to satisfy any applicable withholding obligations that apply thereto.

9. Effect of Agreement. You acknowledge receipt of a copy of the Plan and
represent that you are familiar with the terms and provisions thereof (and have
had an opportunity to consult counsel regarding the Restricted Stock Unit
Award’s terms), and hereby accept this Restricted Stock Unit Award and agree to
be bound by its contractual terms as set forth herein and in the Plan. You
hereby agree to accept as binding, conclusive and final all decisions and
interpretations of the Committee regarding any questions relating to the
Restricted Stock Unit Award. In the event of a conflict between the terms and
provisions of the Plan and the terms and provisions of this Agreement, and, for
the avoidance of doubt, in the event this Agreement does not address an issue
addressed by the Plan, the Plan terms and provisions shall prevail.

10. Restriction on Transferability. Until settlement of the Units and issuance
to you of the Shares subject thereto, the Units may not be sold, transferred,
pledged, assigned or otherwise alienated at any time. Any attempt to do so
contrary to the provisions hereof shall be null and void. Notwithstanding the
above and subject to Section 12 below, distribution can be made pursuant to
will, the laws of descent and distribution, intra-family transfer instruments or
to an inter vivos trust.

11. Voting Rights. You will have no voting or any other rights as a shareholder
of the Company with respect to the Units prior to the date on which you are
issued the Shares in settlement thereof. Upon delivery of the Shares in
settlement of the Units, you will, subject to and governed by the procedures
under the Company’s Articles of Association, obtain voting and other rights.

12. Designation of Beneficiaries. You may, in accordance with procedures
established by the Committee, designate one or more beneficiaries to receive all
or part of any Shares to be distributed to

 

6



--------------------------------------------------------------------------------

you hereunder in settlement of Units in the case of your death, and you may
change or revoke such designation at any time. In the event of your death, any
Shares distributable hereunder that are subject to such a designation (to the
extent such a designation is enforceable under the Applicable Laws) will be
distributed to such beneficiary or beneficiaries in accordance with this
Agreement. Any other Shares distributable will be distributed to your estate. If
there is any question as to the legal right of any beneficiary to receive a
distribution hereunder, the amount in question will be paid over to your estate,
in which event neither the Company nor any affiliate of the Company will have
any further liability to anyone with respect to such amount.

13. Amendment of Restricted Stock Unit Award. The Committee may at any time
amend, alter, suspend or discontinue the Plan, but no amendment, alteration,
suspension or discontinuation (other than as explicitly permitted under the
Plan) shall be made that would adversely affect your rights under this Agreement
without your consent.

14. Governing Law. The laws of the state of New Jersey, without giving effect to
principles of conflicts of law, will apply to the Plan, this Restricted Stock
Unit Award and this Agreement. The Company agrees, and you agree as a condition
to acceptance of the Restricted Stock Unit Award, to submit to the jurisdiction
of the courts located in the jurisdiction in which you are employed, or were
most recently employed, by the Company.

15. Data Protection. You acknowledge and agree (by executing this Agreement) to
the collection, use, processing and transfer of certain personal data as
described in this Section 15. You understand that you are not obliged to consent
to such collection, use, processing and transfer of personal data. However, you
understand your failure to provide such consent may affect your ability to
participate in the Plan. You understand that the Company may hold certain
personal information about you, including your name, social security number (or
other tax identification number) salary, nationality, job title, position
evaluation rating along with details of all past awards and current awards
outstanding under the Plan, for the purpose of managing and administering the
Plan (the “Data”). The Company, or its Affiliates, will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Plan. The Company and/or any of its Affiliates may further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These various recipients of Data may
be located elsewhere throughout the world. You authorize these various
recipients of Data to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Plan, including any required transfer of such Data as may be
required for the subsequent holding of Shares subject to the Unit on your behalf
by a broker or other third party with whom you may elect to deposit any Shares
subject to the Unit acquired pursuant to the Plan. You understand that you may,
at any time, review Data with respect to you and require any necessary
amendments to such Data. You also understand that you may withdraw the consents
to use Data herein by notifying the Company in writing; however, you understand
that by withdrawing your consent to use Data, you may affect your ability to
participate in the Plan.

16. Employment Matters. This Restricted Stock Unit Award does not form part of
your entitlement to remuneration or benefits in terms of your employment by the
Company. Your terms and conditions of employment are not affected or changed in
any way by this Restricted Stock Unit Award or by the terms of the Plan or this
Agreement. No provision of this Agreement or of the Restricted Stock Unit Award
granted hereunder shall give you any right to continue in the employment of the
Company or any Affiliate, create any inference as to the length of your
employment, affect the right of the Company or any Affiliate to terminate your
employment, with or without Cause, or give you any right to participate in any
employee welfare or benefit plan or other program (other than the Plan) of the
Company or any Affiliate. You acknowledge and agree (by executing this
Agreement) that the granting of the Restricted

 

7



--------------------------------------------------------------------------------

Stock Unit Award under this Agreement is made on a fully discretionary basis by
the Company and that this Agreement does not lead to a vested right to further
awards in the future. Further, the Restricted Stock Unit Award set forth in this
Agreement constitutes a non-recurrent benefit and the terms of this Agreement
are only applicable to the Units awarded pursuant to this Agreement.

17. Tax Provisions Applicable to Non-US Persons. This Section 17 shall apply to
you if you are resident in and/or subject to the laws of a country other than
the United States at the time of grant of the Restricted Stock Unit Award and
during the period in which you hold this Restricted Stock Unit Award or the
Shares issued in settlement thereof.

(a) Applicable if you are not a US person (including as to UK persons): You
hereby agree to indemnify and keep indemnified the Company and any Affiliate
from and against any liability for, or obligation to pay, income tax and
employer’s and/or employee’s national insurance or social security contributions
arising on the grant of the Restricted Stock Unit Award, vesting of the
Restricted Stock Unit Award or the issuance of the Shares in settlement.

(b) Applicable if you are a UK person: Where any obligation to pay income tax or
employee’s national insurance contributions or social security contributions
(any such obligation or contribution, a “Tax Liability”) arises, the Company or
any Affiliate may recover from you an amount of money sufficient to meet the Tax
Liability by any of the following arrangements:

(i) deduction from salary or other payments due to you; or

(ii) withholding from the issuance to you of that number of Shares (otherwise to
be acquired by you in settlement of the Units) whose aggregate Fair Market Value
on the date of exercise is, so far as possible, equal to but neither less than
nor more than the amount of Tax Liability.

If you are unable to satisfy your Tax Liability pursuant to either subparagraph
(i) or clause (ii) above, the Company may additionally cause the forfeiture of
any Shares otherwise scheduled to become vested under the Restricted Stock Unit
Award on a given date to avoid imposition of any Tax Liability to you.

18. Severability. In the event that any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

19. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

20. Representations. As a condition to your receipt of this Restricted Stock
Unit Award and the Shares to be issued in settlement thereof, you represent and
warrant the following:

(a) You are aware of the Company’s business affairs and financial condition and
have acquired sufficient information about the Company to reach an informed and
knowledgeable decision to accept this Restricted Stock Unit Award;

 

8



--------------------------------------------------------------------------------

(b) You are acquiring the Restricted Stock Unit Award and the Shares subject
thereto for investment only for your own account, and not with a view, or for
resale in connection with, any “distribution” thereof under Applicable Law;

(c) You understand that neither the Units nor the Shares have been registered in
all State jurisdictions within the United States, and that the exemption(s) from
registration relied upon may depend upon your investment intent as set forth
above;

(d) You further understand that prior to any resale by you of the Shares
acquired in settlement of these Units without registration of such resale in
relevant State jurisdictions, the Company may require you to furnish the Company
with an opinion of counsel acceptable to the Company that you may sell or
transfer such Shares pursuant to an available exemption under Applicable Law;

(e) You understand that the Company is under no obligation to assist you in this
process by registering the Shares in any jurisdiction or by ensuring that an
exemption from registration is available; and

(f) You further agree that as a condition to settlement of these Units, the
Company may require you to furnish contemporaneously dated representations
similar to those set forth in this Section 20.

 

9



--------------------------------------------------------------------------------

EXHIBIT A

FOSTER WHEELER AG OMNIBUS INCENTIVE PLAN

Exercise Notice of RSUs of Foster Wheeler AG

 

Date:   [Date] From:   [Name, Address, e-mail] To:   Foster Wheeler AG   c/o
Foster Wheeler Inc.   Perryville Corporate Park   53 Frontage Road  

PO Box 9000

Hampton, NJ 08827-9000

Ladies and Gentlemen,

I herewith exercise [number of RSUs] granted to me in the Restricted Stock Unit
Award Agreement dated [date of award agreement] under the [name of plan] which
entitle me to [number of shares, which number should be equal to the number of
RSUs set forth above] registered shares of Foster Wheeler AG with a par value of
x Swiss francs (CHF).

I unconditionally subscribe for the number of registered shares as stated above
and undertake to pay as the exercise price an equal amount of at least x CHF per
share, paid in US dollars (USD) while taking into consideration a CHF-USD
exchange rate as effective on the day of the delivery of the shares.

I request that Foster Wheeler AG deliver [number of shares] out of its
conditional capital according to Article 5 of its Articles of Association after
the receipt of my payment and I herewith assign and transfer these shares to
Cede & Co. in its capacity as Nominee of the Depository Trust Company, New York
City, in order to and with the sole purpose of enabling the electronic trading
of the aforementioned shares on the NASDAQ Global Select Market.

 

Yours sincerely,

 

[ Name]

 

10